People v Lopez (2017 NY Slip Op 07229)





People v Lopez


2017 NY Slip Op 07229


Decided on October 17, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 17, 2017

Tom, J.P., Richter, Andrias, Gesmer, Singh, JJ.


4709 30151/12

[*1]The People of the State of New York,	 Respondent,
vAntonio Lopez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Katherine Kulkarni of counsel), for respondent.

Order, Supreme Court, New York County (Daniel P. FitzGerald, J.), entered on or about July 27, 2016, which denied defendant's Correction Law § 168-o(2) petition to modify his sex offender classification, unanimously affirmed, without costs.
Defendant failed to establish by clear and convincing evidence a basis for modification of his risk level (see People v Lashway, 25 NY3d 478 [2015]). Defendant's expression of remorse is not new, and was considered by the SORA court at the original hearing. The remaining mitigating factors cited by defendant, including his failure to reoffend since his release from prison on the underlying conviction, do not outweigh the seriousness of the sex crime, which was committed against a child over an extended period of time (see People v Johnson, 124 AD3d 495 [1st Dept 2015]; People v Vega, 115 AD3d 461, 461-62 [1st Dept 2014], lv denied 23 NY3d 905 [2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 17, 2017
CLERK